Citation Nr: 0203937	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a broken right hand bone and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.

2.  Entitlement to service connection for the residuals of a 
low back injury to the spine and tailbone.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to August 
1942, from October 1943 to December 1945, and from June 1950 
to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a September 1996 rating decision, the RO, inter alia, 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD) and the residuals of a broken right 
hand bone.  The veteran was notified of the determination and 
his appellate rights by correspondence dated October 1, 1996.  
Subsequently, the veteran perfected an appeal as to the issue 
of entitlement to service connection for PTSD.  In a May 2000 
rating decision, the RO, inter alia, granted entitlement to 
service connection for PTSD, assigned a 50 percent disability 
rating, and denied entitlement to service connection for the 
residuals of a broken right hand bone and the residuals of a 
low back injury to the spine and tailbone.

The Board notes although in the May 2000 rating decision the 
RO adjudicated the issue of entitlement to service connection 
for the residuals of a broken right hand bone on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as to this 
matter as whether new and material evidence has been 
submitted to reopen the claim for service connection.

In June 2000, the veteran submitted a notice of disagreement 
as to all issues addressed in the May 2000 rating decision.  
A statement of the case as to these matters was issued in 
June 2000; however, by VA Form 9 dated in July 2000 the 
veteran perfected the appeal only as to the issues of 
entitlement to service connection for the residuals of a 
broken right hand bone and the residuals of a low back injury 
to the spine and tailbone.

In a December 2000 rating decision, the RO, inter alia, 
denied entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  Subsequently, the veteran perfected an appeal 
as to this issue.

The Board also notes that VA records show the veteran has 
raised a claim for entitlement to service connection for 
Parkinson's disease as a result of Agent Orange exposure.  As 
this matter has not been adjudicated or developed for 
appellate review, it is referred to the RO for appropriate 
action. 

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.   The veteran waived 
RO review of documentary evidence submitted at that time.  
See 38 C.F.R. § 20.1304(c) (effective prior to January 23, 
2002).


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
broken right hand bone was denied by the RO in a September 
1996 rating decision.  The veteran, in an October 1996 letter 
was apprised of his procedural and appellate rights; however, 
a notice of disagreement was not received within the 
subsequent one-year period.

2.  The evidence submitted since the September 1996 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran is presently service-connected for PTSD, 
assigned a 50 percent disability rating, high frequency 
hearing loss, assigned a 10 percent disability rating, 
tinnitus, assigned a 10 percent disability rating, residuals 
of fracture to the left distal tibia and fibula, assigned a 0 
percent disability rating, bronchial asthma, assigned a 0 
percent disability rating, varicose veins, assigned a 
0 percent disability rating, residuals of hemorrhoidectomy, 
assigned a 0 percent disability rating, and epididymitis, 
assigned a 0 percent disability rating.  His combined 
service-connected disability rating is 60 percent.

4.  There is plausible evidence that the veteran is not able 
to maintain gainful employment due to moderate social and 
industrial problems, and thus the veteran's claim for TDIU is 
eligible for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied 
entitlement to service connection for the residuals of a 
broken right hand bone is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the September 1996 rating 
decision is not new and material and the claim for 
entitlement to service connection for the residuals of a 
broken right hand bone is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

3.  The schedular criteria for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) 
(2001).

4.  The criteria for submission of the veteran's claim for 
consideration on an extra-schedular basis under 38 C.F.R. 
§ 4.16(b) are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to September 1996

Service medical records are negative for complaint or 
treatment related to a right hand injury.  The veteran's July 
1973 retirement examination revealed a normal clinical 
evaluation of the upper extremities.

In November 1995, the veteran submitted an application for VA 
compensation benefits including for the residuals of a broken 
right hand bone.  In a statement in support of his claim the 
veteran reported that in 1945 he had injured his right hand 
and probably sustained a broken bone in the palm while 
disembarking from a boat after it was hit in a kamikaze 
attack.  He stated he was initially denied treatment because 
of the medic's priority for treating more severe injuries and 
that subsequently the hand did not hurt as much so he sought 
no additional treatment.  He claimed that an x-ray 
examination would reveal the hand had been broken.  The 
veteran reiterated his claim as to this matter in an April 
1995 statement.  

VA and private medical records of record prior to September 
1996 are negative for complaint or treatment for the 
residuals of a broken right hand.

Evidence Received After September 1996

In a statement presumably submitted in January 1997 the 
veteran reiterated his claim and reported that he experienced 
pain in the right hand if he used it too much.  He reiterated 
his claim without additional information in subsequent 
statements added to the record.

VA and private medical records added to the record after 
September 1996 are negative for complaint or treatment for 
the residuals of a broken right hand.

Analysis

In September 1996, the RO denied entitlement to service 
connection for the residuals of a broken right hand bone.  
The veteran was notified by correspondence dated October 1, 
1996, but did not appeal the decision as to this issue.  
Therefore, the determination is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.1103 
(2001).  

The Board notes that the RO decision was based upon the 
determination that the evidence of record did not demonstrate 
that the veteran had residuals of a broken right hand bone 
which were incurred in or aggravated by active service.  The 
pertinent evidence added to the claims file since that 
determination includes the veteran's statements in support of 
the claim.  The Board finds that the new evidence is 
cumulative of the evidence previously considered.  

While the veteran sincerely believes he has residuals of a 
broken right hand bone related to an injury he sustained 
during active service, he is not a licensed medical 
practitioner and he is not, therefore, competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes the 
veteran's statements are lay assertions and that the Court 
has held that "lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108."  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material" evidence 
has not been submitted, the claim must be denied.

TDIU Claim

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 2001 statement of the case and the June 2001 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate his TDIU 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service records show the veteran retired from active service 
in March 1974 with over 26 years of total active service.  
His DD Form 214 shows he completed 2 years of college and 
that his primary specialty was machine shop technician.

VA records show that service connection has been established 
for PTSD, assigned a 50 percent disability rating, high 
frequency hearing loss, assigned a 10 percent disability 
rating, tinnitus, assigned a 10 percent disability rating, 
residuals of fracture to the left distal tibia and fibula, 
assigned a 0 percent disability rating, bronchial asthma, 
assigned a 0 percent disability rating, varicose veins, 
assigned a 0 percent disability rating, residuals of 
hemorrhoidectomy, assigned a 0 percent disability rating, and 
epididymitis, assigned a 0 percent disability rating.  His 
combined service-connected disability rating is 60 percent.

In July 2000, the veteran submitted an application for 
entitlement to TDIU.  He stated he was prevented from 
securing or following any substantial gainful occupation 
because of his PTSD.  He noted he had last worked in March 
1974 and that he had become too disabled to work in July 
1975.  He stated he had participated in vocational 
rehabilitation training in approximately 1978.

VA general medical examination in October 2000 included a 
diagnosis of unemployability due to age.  It was noted the 
veteran was alert and oriented and that he had been scheduled 
for a psychiatric evaluation for PTSD. 

At his VA PTSD examination in October 2000 the veteran 
reported that he was unemployed and that he had not had a job 
since his release from service in 1974.  The examiner noted 
diagnoses including chronic mild to moderate PTSD and anxiety 
disorder, not otherwise specified, secondary to PTSD.  A 
Global Assessment of Functioning (GAF) score of 55 was 
provided.  The examiner also stated that the veteran had 
moderate problems in maintaining his social and industrial 
settings and that he was not able to maintain any gainful 
employment at that time.

In his notice of disagreement the veteran noted difficulty he 
had experienced in trying to obtain employment after service.  
He also stated, in essence, that his history of 8 
hospitalizations and 6 operations had hindered his ability to 
obtain employment.  

In May 2001, the veteran submitted an annotated Department of 
Health and Human Services, Social Security Administration 
(SSA) report indicating his SSA earnings since 1955.  

In his substantive appeal the veteran contended he had been 
improperly denied entitlement to TDIU based upon his age.  He 
reiterated his claim that he was unemployable because of his 
PTSD.  He reported that since service he had worked a couple 
of months here and there as summer farm help and that he had 
worked as a laundry machine operator from 1991 to 1993.  He 
also stated he had been denied employment by several federal 
government agencies.

At his personal hearing before the undersigned Board Member 
the veteran reiterated his claim that he was unemployable as 
a result of his combat experiences during active service.  He 
also provided additional statements concerning his prior 
report of post-service difficulty in obtaining employment.

Analysis

VA regulations provide that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2001).  The regulations further 
provide that if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2001).

In this case, the record reflects that the veteran has 
several service-connected disabilities, including one rated 
50 percent disabling, but that his combined service-connected 
disability rating is only 60 percent.  As the veteran has 
neither sufficient additional service-connected disability to 
bring the combined rating to 70 percent, nor a single 
disability rated at 60 percent, the criteria for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are not 
met.  Thus, the veteran's claim is not eligible for 
consideration under § 4.16(a).

The Board notes, however, that it is VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  
Therefore, if a veteran fails to meet the applicable 
percentage standards as provided in 38 C.F.R. § 4.16(a), as 
in this case, extra-schedular rating is for consideration 
where the veteran is unemployable due to a service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Consequently, the Board must 
evaluate whether there are circumstances in the veteran's 
case, apart from any nonservice-connected condition and 
advancing age, which would justify a total rating based on 
individual unemployability due solely to service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, 4 Vet. App. 361.

The Court has held that where there is plausible evidence 
that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
§ 4.16(b) by the Director of Compensation and Pension.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Upon review of the evidence of record, the Board finds that 
the veteran's claim should be submitted to the Director of 
Compensation and Pension for a determination as to whether an 
extra-schedular rating is warranted.  The Board finds the 
October 2000 VA PTSD examination report is plausible evidence 
that the veteran is unable to secure and follow a 
substantially gainful occupation because of a service-
connected disability.  Therefore, submission of the veteran's 
claim for consideration on an extra-schedular basis is 
warranted.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the 
residuals of a broken right hand bone, the appeal is denied.

The schedular criteria for a TDIU rating having not been met, 
the veteran's claim is not eligible for consideration under 
38 C.F.R. § 4.16(a).

The Board having identified plausible evidence in the record 
that the veteran is unable to secure and follow a gainful 
occupation, the veteran's claim for TDIU is eligible for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The Board also notes that the Court has held that the 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In this case, the Board notes that an October 2000 VA general 
medical examination report noted the veteran had been treated 
in 1945 for low back pain in the coccyx area, that x-ray 
examination had been negative, and that a diagnosis of 
chronic right upper leg tendonitis had been provided at that 
time.  The report also included a diagnosis of lumbosacral 
spine degeneration tissue with a negative x-ray examination 
but with moderate pain related to degeneration and radiation 
of the nerve into the right posterior tendon of the right 
leg.  No opinion as to etiology was provided.  The Board also 
notes that a copy of the report of the veteran's 1945 
treatment noted by the October 2000 examiner is not included 
in the appellate record and should be obtained for an 
adequate determination of the matter on appeal.  Therefore, 
the Board finds additional development is required.

The Board also notes that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the law provides that VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d) (2001).

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, the Board has determined that the veteran's TDIU 
claim should be submitted for consideration on an extra-
schedular basis under 38 C.F.R. § 4.16(b).  The Board notes 
that it is precluded from assigning an extra-schedular TDIU 
rating in the first instance.  See Bowling, 15 Vet. App. 1 
(Court indicated that to order the Board to make an extra-
schedular rating assignment was contraindicated by prior case 
law, in that "[t]he regulatory provision interpreted in Floyd 
is less directory than the one contained in § 4.16(b)."  See 
Id.; see also Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) 
(holding that the Board is not authorized to assign an extra-
schedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment related to residuals of a low 
back injury to the spine and tailbone and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should take appropriate action 
to obtain a copy of the report of the 
veteran's 1945 treatment as noted by the 
October 2000 VA examiner.  All records 
obtained should be added to the claims 
folder.

3.  Thereafter, the veteran's claims 
folder should be reviewed by an 
orthopedic specialist for an opinion as 
to the current nature and etiology of his 
claimed residuals of a low back injury to 
the spine and tailbone disabilities.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
perform any examinations, tests, or 
studies deemed necessary for an accurate 
assessment.  Based on a review of all 
medical documentation and history on 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current back 
disorder is causally related to the 
veteran's service.  A complete rationale 
should be provided.

5.  The RO should submit the veteran's 
claim for TDIU to the Director of 
Compensation and Pension for extra- 
schedular consideration under 38 C.F.R. 
§ 4.16(b).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159) 
are fully complied with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
service connection for the residuals of a 
low back injury to the spine and 
tailbone.  All applicable laws and 
regulations should be considered, 
including 38 U.S.C.A. § 1154 (West 1991).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



